Citation Nr: 1704740	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for atrophic testis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for atrophic testis.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a bilateral leg disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for a lumbar spine disorder, including as secondary to a bilateral leg disorder.

13.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a bilateral leg disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from February 1968 to October 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As explained below, the Veteran's claims of entitlement to service connection for atrophic testis and an acquired psychiatric disorder are reopened.  The reopened issues of entitlement to service connection for service connection for atrophic testis and an acquired psychiatric disorder, as well as the issues of entitlement to service connection for a bilateral leg disorder, hypertension, arthritis, peripheral neuropathy of the lower extremities and right upper extremity, a cervical spine disorder, a lumbar spine disorder, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a May 1987 decision, the Board denied service connection for atrophic testis.

2.  An August 2007 rating decision denied service connection for an acquired psychiatric disorder.  

3.  An August 2007 rating decision denied the Veteran's application to reopen the claim for service connection of atrophic testis.  

4.  The evidence received since the August 2007 rating decision as to the issues of service connection for atrophic testis and an acquired psychiatric disorder is relevant and probative of the issues at hand.

5.  A stomach disorder was not manifest in service and is not attributable to service.  

6.  A stomach disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying the claims for service connection of atrophic testis and an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims for service connection of atrophic testis and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A stomach disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  A stomach disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claim for service connection of a stomach disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

As will be discussed below, the Veteran has presented new and material evidence to reopen the claims for service connection of atrophic testis and an acquired psychiatric disorder, and the underlying claims for service connection are being remanded.  As such, no opinions are necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of atrophic testis in a February 1985 rating decision.  The Veteran appealed, and in May 1987, the Board found that there was no evidence that atrophic testis was etiologically related to service.  The Board found that the presumption of soundness arose when the Veteran was accepted for service, but was rebutted, and that atrophic testis was not incurred in or aggravated by active service.  The Board decision is final.  See 38 U.S.C.A. § 7104(b).

The August 2007 rating decision denied service connection for an acquired psychiatric disorder, claimed as alcohol abuse, dyssomnia, and a neuropsychiatric disorder, on the basis that the evidence did not show that the Veteran's acquired psychiatric disorder was incurred in or aggravated by service, including as secondary to atrophic testis; the RO noted that the Veteran was not service-connected for atrophic testis, and therefore secondary service connection could not be established.  The RO also noted that alcohol abuse is considered by VA as willful misconduct and thus is not subject to service connection.  

In the August 2007 denial of the Veteran's application to reopen the claim for service connection of atrophic testis, the RO found that the Veteran did not present new and material evidence.  The RO pointed out that the evidence submitted regarding the Veteran's claim of service connection for atrophic testis were statements indicating the Veteran's contentions and that the Veteran did not provide any objective evidence which shows that his atrophic testis was incurred or aggravated by service.  The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the August 2007 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claims in August 2007, the evidence submitted includes additional VA and private treatment records, as well as well as statements submitted by the Veteran in support of his claims.  VA treatment records show that has been treated for erectile dysfunction.  Private treatment records, including a statement from Dr. Q states that the Veteran did not have any related medical problems at entrance into service, but that he was diagnosed with atrophic testis after complaints of dysuria, urinary urgency, loss of libido, and sexual dysfunction.  Dr. Q indicated that it was more likely than not that the Veteran's atrophic testis, for which he continues to seek treatment, was incurred during the Veteran's military service.  Dr. Q also stated that the Veteran had been treated for major depressive disorder, posttraumatic stress disorder (PTSD), and generalized anxiety disorder which were "more probable than not secondary" to the Veteran's military service.  

The evidence submitted subsequent to the August 2007 rating decision as to the issues of service connection for atrophic testis and an acquired psychiatric disorder is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran's atrophic testis and acquired psychiatric disorder were related to service.  

The added evidence speaks directly to elements which were not of record, mainly a possible relationship between the Veteran's atrophic testis and acquired psychiatric disorder and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection for atrophic testis and an acquired psychiatric disorder are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Based on the evidence of record, the Veteran's claim of service connection for a stomach disorder must be denied.

The Veteran's service treatment records do not reflect that the Veteran manifested, was treated for, or was diagnosed with a stomach disorder during service.  The Board acknowledges that the Veteran was treated for an upset stomach and nausea in June 1969; however, service treatment records indicate that this was acute and resolved.  The Board also acknowledges that the Veteran complained of stomach cramps in February 1970, and underwent an appendectomy at that time; the operative report indicates that a large Meckel's diverticulum was noted, but that it was not inflamed and was asymptomatic.   At his October 1970 separation examination, physical evaluation of the abdomen, viscera, anus, and rectum was normal.  No stomach disorder was noted or identified during service or within one year of separation.  

The weight of the evidence reflects that the Veteran does not have a stomach disorder related to his active duty.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a stomach disorder.  Moreover, post-service treatment records do not show any treatment or history of stomach disorder.  The Board acknowledges that the Veteran reported that he underwent removal of the Meckel's diverticulum and complained of epigastric pain associated with meals, with diarrhea, constipation, and flatulence in the years since service, but points out that no diagnosis of a stomach or duodenal disorder has been noted in the record or was found upon examination.

The Veteran is competent to report symptoms and diagnoses of a stomach disorder provided by a medical professional, and when his symptoms were first identified. He is not competent to diagnose his stomach condition himself or to provide a nexus between any stomach disorder and his active service as to do so required medical training and knowledge he does not have. Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a stomach disorder.  To the contrary, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a stomach disorder, and he did not report a diagnosis of a stomach to his medical providers, the December 1984 VA examiner, or the February 2012 VA examiner.  While the Veteran is competent to report on his symptoms, he is not competent to diagnosis a particular stomach disability.  Thus, the Veteran's statements are insufficient to establish that the Veteran has a stomach disorder related to service.  

The Board acknowledges that the Meckel's diverticulum was first diagnosed in service.  However, it was asymptomatic at that time, and operative records from the Veteran's in-service appendectomy indicate that it was not resected at that time.  Moreover, the Veteran has not presented any evidence related to its subsequent removal, or that there are any residuals thereof.  To this point, the Board points out that the Veteran has not been diagnosed with a current stomach disorder.  According to the February 2012 VA examiner, the Veteran's VA treatment records do not reflect any complaints, treatment, or diagnoses of a stomach or duodenal ulcer, and the Veteran's appendectomy was resolved without functional limitations.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and the post-service removal of the Meckel's diverticulum.  In giving his history at the December 1984 VA examination, the Veteran made no assertion as to a related to stomach disorder or symptomatology since service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

To the extent that the Veteran claims that he is entitled to service connection for a stomach disorder as secondary to the Meckel's diverticulum diagnosed in service, the assertion of a secondary relationship to Meckel's diverticulum fails.   See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  As the Veteran is not service-connected for a Meckel's diverticulum, service connection of a stomach disorder as secondary to Meckel's diverticulum must be denied.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the February 2012 VA examination report and the clinical evidence of record.  The February 2012 VA examination report clearly concluded that the Veteran does not have a stomach disorder related to the Veteran's service.  The VA examiner, in determining that the Veteran did not have a stomach disorder related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has a stomach disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In short, the weight of the evidence is against the existence of a stomach disorder related to his service.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of a skin disorder during or for many years after service.  Moreover, the Veteran has not provided any evidence of treatment or competent diagnoses of a stomach disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a stomach disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

The application to reopen the claim for service connection of atrophic testis is granted.

The application to reopen the claim for service connection of an acquired psychiatric disorder is granted.

Entitlement to service connection for a stomach disorder is denied.


REMAND

The Veteran asserts that he has right and left leg and knee disorders, an acquired psychiatric disorder, hypertension, arthritis, peripheral neuropathy of the right and left lower extremities, peripheral neuropathy of the right upper extremity, a cervical spine disorder, a lumbar spine disorder, and atrophic testis which are related to his service.  VA and private treatment records reflect a history of osteoarthritis, head trauma, anxiety, back and neck disorders, hypertension, and knee disorders, as well as atrophic testis and erectile dysfunction (which the Veteran has asserted is a symptom of his atrophic testis).  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of right and left leg and knee disorders, an acquired psychiatric disorder, hypertension, arthritis, peripheral neuropathy of the right and left lower extremities, peripheral neuropathy of the right upper extremity, a cervical spine disorder, a lumbar spine disorder, and atrophic testis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record, since March 2013.

2.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right and left leg and/or knee disorders, as well as arthritis of any joints that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current right and/or left leg, and knee disorders, as well as any arthritis of any joints.

The examiner should then provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right and/or left leg and knee disorders, as well as any identified arthritis of any joints are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any lumbar and/or cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify all lumbar spine disorders present. The examiner should then provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified lumbar and/or cervical spine disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded a VA genitourinary examination to determine the nature and etiology of any atrophic testis disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current atrophic testis was caused or aggravated by any event, illness, or injury during service.  In particular, the VA examiner should address the following:

a.  whether atrophic testis clearly and unmistakably preexisted service.  

b.  if the atrophic testis preexisted service, the VA examiner should also indicate whether there is clear and unmistakable evidence that the atrophic testis was not aggravated in service, i.e., whether there is clear and unmistakable evidence that it was not increased in disability during such service beyond that due to the natural progress of the atrophic testis.  

c.  if the atrophic testis did not preexist service, the VA examiner should indicate whether it is at least as likely as not that the atrophic testis is related to any event, illness, or injury during service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  The Veteran should be afforded a VA peripheral nerves examination to determine the nature and etiology of any current peripheral neuropathy of the right and left lower extremities and right upper extremity that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current peripheral neuropathy of the right and left lower extremities and right upper extremity is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

7.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

8.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any psychiatric conditions present. The examiner should then provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified acquired psychiatric disorder is related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

9.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


